3Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The application filed on February 03, 2021 has been received and made of record. There are 1-15 claims of which claims 1 and 15 are independent claims. Therefore, claims 1-15 are pending for consideration.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted was filed along the mailing date of the application on February 03, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

4.	Claims 1-15 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15: None of the cited references in record, alone or in combination, provide reasonable motivation to fairly teach or suggest the applicant’s invention, “----, and wherein each touch sub-electrode of the at least two touch (figs.3-5, and related text described in Specification submitted on February 03, 2021)” with all other limitations cited in claims 1 and 15 respectively.
(LI et al.(US 2021/0096680 A1), teaches a touch sensitive display device having first detection electrode groups arranged along a first direction, second detection electrode groups arranged along a second direction, and bridges including a first bridge.  Each of the plurality of first detection electrode groups includes a first detection electrode sub-block and a second detection electrode sub-block that are adjacent to each other along the first direction. However, LI fails to disclose vertices of two adjacent electrode sub-blocks in the first direction and two adjacent electrode sub-blocks in the second direction and corresponding area. Similarly Han et al.(US 2014/0168149 A1) also teaches a touch sensor integrated type display device includes gate lines and data lines crossing over each other, pixel electrodes respectively formed in areas defined by crossing the gate lines and the data lines, first electrodes, each of which is formed between the pixel electrodes and in parallel with the gate line, the pixel electrodes being adjacent to each other with the gate line interposed therebetween, second electrodes formed in parallel with the data lines to overlap the pixel electrode. Han does not disclose claimed subject matter as mentioned above. Therefore, the applicant’s claimed invention is patentable over the cited prior arts).

Claims 2-14 are also allowed because of their dependency on the allowed base claims respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692